Case 1:19-Cr-00331-AKH Document 11 Filed 05/ 06 /1T 'A|:"E:je 1 of 5

OR\G\M

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : INFORMATION

19 Cr.

FAROOQ QAREN,

a/k/a “Mike," §§ Q CRM 3 31

Defendant.

ALELLDE
(Marriage Fraud Conspiracy)

The United States Attorney charges:

l. From at least in or about March 2016 up to and
including in or about March 2019, in the Southern District of
New York and elsewhere, FAROOQ QAREN, a/k/a “Mike,” the
defendant, and others known and unknown, knowingly combined,
conspired, confederated, and agreed together and with each other
to commit an offense against the United States, to wit, a
violation of Title 8, United States Code, Section l325(c).

2. lt was a part and object of the conspiracy that FAROOQ
QAREN, a/k/a “Mike,” the defendant, and others known and

unknown, knowingly entered into a marriage for the

Usnl"?
noctzxxh
m FCH:;<,\` MAY 0:6 2039`

DOC#: M_ m____ ,-

 
  
 
  

DATEFMED% _# j

 

Case 1:19-Cr-00331-AKH Document 11 Filed 05/06/19 Page 2 of 5

rs

7‘

purpose of evading provisions of the immigration laws.
Overt Acts
3. ln furtherance of said conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. ln or about April 2016, FAROOQ QAREN, a/k/a
“Mike,” the defendant, paid approximately $500 in cash to a co-
conspirator not named as a defendant herein (“CC-l”) in the
Bronx, New York, in exchange for CC-l’s agreement to marry a co-
conspirator not named as a defendant herein (“CC-Z”) in order to
enable CC-Z to obtain a visa to enter the United States.

b. On or about April 3, 2016, QAREN traveled to
Djibouti City, Djibouti with CC-l in order for CC-l to marry CC-
2.

c. In or about April 2016, after QAREN’s and CC-l’s
return from Djibouti, QAREN paid an additional $500 in cash to
CC-l in return for CC-l’s marriage to CC-2.

(Title 18, United States Code, Section 371.)
FORFEITU'RE ALLEGATION
4. As a result of committing the offense alleged in Count
One of this Information, FAROOQ QAREN, a/k/a “Mike,” the
defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a)(6) and Title 28, United

Case 1:10-Cr-00331-AKH Document 11 Filed 05/06/19 Page 3 of 5
l

ar

§ s

States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived from proceeds traceable
to the Commission of said offense, including but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offense.
Substitute Asset Provision
5. lf any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

Case 1:19-Cr-00331-AKH Document 11 Filed 05/06/19 Page 4 of 5
» ‘L

y

.`
" q\

e. has been commingled with other property which

cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(€), to seek forfeiture of any other property
of the defendant up to the value of the above-described
forfeitable property,

(Title 18, United States Code, Section 982; Title 21, United

States Code, Section 853; and Title 28, United States Code,
Section 2461.)

Q>£/(S Q,,l

GEOFF BERMAN
United States Attorney

Case 1:19-Cr-00331-AKH Document 11 Filed 05/06/19 Page 5 of 5

\|' o

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.

FAROOQ QAREN,
a/k/a “Mike,”

Defendant.

 

INFORMATION
19 Cr.
(18 U.S.C. § 3710

GEOFFREY S. BERMAN
United States Attorney

 

